DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the non-provisional parent applications (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “a gap”. This term does not appear in the specification.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 7 are objected to because they recite “buldge” when they should recite --bulge--. All instances should be corrected.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Kraus (US 2012/0123381).
At the onset, it is noted that the claims are directed only to the adapter, and the other components of the system are recited functionally. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
In regards to claim 1, Kraus discloses an adapter (30, see figs. 4-6B) for use in a respiratory gas sampling and/or delivery tubing system, said adapter configured to allow interconnection of a device input connector (DIC) having a first connector configuration and a tube end connector (CEC) having a second connector configuration different from the first connector configuration, wherein the second connector configuration comprises a bulge having a first dimension, comprising: 
a first end (at 348) comprising a first connector configured to mate with the first connector configuration;
 a second end (at 302) comprising a second connector configured to mate with the second connector configuration; and 
a locking/release mechanism (310) to lock or release the CEC to or from the adapter, wherein the locking/release mechanism comprises a first latch (310), a second latch (310 on opposing side), and a gap (gap between two opposing latches 310) between the first and second latches, and wherein the gap comprises a second dimension that is greater than the first dimension such that the buldge slidably fits between the first and second latches.
In regards to claim 2, Kraus further discloses said locking/release mechanism is configured to prevent connection and/or disconnection of said first connector to and/or from said DIC from releasing said CEC from said adaptor (figs. 4-6B show this capability).
In regards to claim 3, Kraus further discloses a secondary cone (322) formed within a void of said adapter, said secondary cone configured to mate with a secondary cone formed within a void of said CEC, thereby forming an airtight passageway throughout said adapter and said CEC (see bores 326, 327).
In regards to claim 4, Kraus further discloses the adapter being non-reusable after activation of the release mechanism (paragraph [0388] discloses disposing of the adapter after disconnecting).
In regards to claim 5, Kraus further discloses at least one feature (protrusion 318) rendering it incompatible with a new CEC after a first use.
In regards to claim 6, Kraus further discloses outward displacement of said first and second latches releases said CEC from said adapter (figs. 4-6B show this capability).
In regards to claim 7, Kraus further discloses the latch comprises an opening (312) configured to receive a bulge located on an outer wall of the CEC; wherein lifting the latch frees the bulge from the opening, thereby enabling release of the CEC from said adapter (figure 5 shows this capability).
In regards to claim 8, Kraus further discloses a feature (360) visibly distinguishing the adapter from the CEC.
In regards to claim 9, Kraus further discloses a tube (body of 302) interconnecting between the first end and the second end of the adapter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        11/30/2022